Title: To James Madison from Richard Rush, 20 June 1817
From: Rush, Richard
To: Madison, James


Dear Sir.Washington June 20. 1817.
We have latterly had no papers from abroad. Mr Adams seems to have ceased sending them, probably from his preparations to come home. His last letter to the department stated his expectation to embark before the first of June. As to the French papers they come to us but seldom, and amount to but little when they do come.
With Russia, France and Spain, our relations continue, I believe, just as when you left us. England has shown some disposition to give way a little in the strictness of her colonial policy. She will perhaps be willing to extend her free port act to us, and open to us the trade of Bermuda and Turks Island in vessels not restricted as to burden. The offer was made to Mr Adams, just before his recall, so that no step has been taken. We shall have time to think of it.
Mrs Rush begs her affectionate remembrance to Mrs Madison, and I pray to offer my respectful and friendly salutations.
R. Rush
